Title: To John Adams from Timothy Pickering, 21 March 1800
From: Pickering, Timothy,McHenry, James
To: Adams, John



Sir
War Department March 21st. 1800

We have had the honour in obedience to your commands maturely to consider the papers and subject referred to us in your letter dated 29 January Ultimo, and the law of Tennessee passed the 26. October 1799 and a letter from the Governor of the said State to William Cocke and Joseph Anderson Senators and William Charles Cole Claiborne Representative of the State of Tennessee in the Congress of the United States dated 9. December 1799 and have thereupon formed the following opinion.
That it appears to us, that the stipulation in the fifth article of the Treaty of Holsten made in 1791 has been mutually carried into effect by the United States and by the Cherokees, by the Second and Seventh articles of the Treaty of Tellico in 1798 which establish the road from Southwest point to Cumberland Mountain as known and used in 1798 to be the road stipulated in the Treaty of Holsten. Consequently nothing remains for the United States to demand from the Cherokees on this subject until a new agreement shall be made.
That when a proper disposition in the Cherokees shall be manifest either to cede the district of Country through which the road from the ford upon which now is proposed to pass to the present road as mentioned in the Governor’s letter, or when the Cherokees shall be willing to cede the use of a road through that district we think it will be proper to come to an agreement with them upon the subject; it being desireable to accommodate the people of Tennessee in this respect, as soon as the thing is practicable
That from Colonel Butlers letter to the Secretary of War dated the 5. February Ulto. copy of which is annexed, no encouragement can be drawn immediately to attempt to make any such arrangement with them—
We have the honor to be / with the greatest respect / Sir / Your most obedt. Servants
Timy. PickeringJames McHenry